DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the plurality of patterns" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Similarly, claim 12 recites the limitation "the plurality of patterns" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive. Applicant argues the amended claims are not disclosed by the applied references. The examiner disagrees. Please see the rejection of the  claims below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8-9 (as amended) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oshima et al. US 20140184914 A1. 

Regarding claim 1, a method for controlling a projector including a projection lens and a camera, the method comprising:
a) acquiring a focal distance of the projection lens (identifying focal distance for displaying the first visible light communication image on a screen by using a projection lens; para.[0120]);
b) determining a size and an interval of dots based on the focal distance of the projection lens (A dot pattern indicated by the distance measurement, para.[0409] Fig.46; the position relation between a predetermined number of dots near an arbitrary dot is different from the position relation between arbitrary combination of dots; para.[0120]; claim 9);
c) generating a projection pattern including the dots, (transmitter/projector 8503a Fig.46; para. [0409]);
d) projecting the projection pattern by the projection lens (transmitter/projector 8503a Fig.46); and 
e) capturing the projection pattern by the camera to generate a captured image (capture image of screen 100, Sn301;  Figs. 36-38 and 62-64).

8, see the rejection of claim 1. (Oshima discloses  first and second signal processing unit 130 and 160, Fig.2).

Regarding claim 9, see the rejection of claim 1. (Oshima discloses projector 8503a, Figs.36-382; camera 1003b-c, Figs.36-382; and laptop computer as controller is coupled to the projector and camera; Fig.38). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oshima et al. US 20140184914 A1 in view of Zalevsky et al. US 2010/0177164 A1.
Oshima fails to specifically disclose “judging whether or not the interval is equal to or smaller than a threshold; and generating a plurality of patterns as the projection pattern when it is judged that the interval is equal to or smaller than the threshold in the Judging.” However, utilizing or using a threshold, a desired starting point,  to measure the interval would be obvious to the skilled in the art. It would have been obvious matter of design choice to modify the system by utilizing an arbitrarily selected value or parameter since the applicant has not disclosed that having an interval equal to or smaller than a threshold solves any stated problem, or is for any particular purpose, and it appears that any selected threshold value would perform equally well with the system.  
Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Narikawa, US 2019/0297306 A1 in view of Oshima et al. US 2014/0184914 A1.
Regarding claim 1, a method for controlling a projector including a projection lens and a camera, the method comprising:
b) determining a size and an interval of dots configuring a projection pattern (Fig. 7 illustrates the pattern with dots; test pattern images showing position and interval of the pattern, claim 8; paragraphs 83, 89, 135 and 142);
c) projecting the projection pattern by the projection lens (projector 10 projects test pattern (Figs. 4-8 and 10) on curtain CT (Fig.1); project pattern image S103, Fig.3; a marker image is arranged at a preset position in the image, Abstract); and
d) capturing the projection pattern by the camera to generate a captured image (digital camera DC, Fig.1, paras. 0034; acquire image S104, Fig.3).
	Except for; 
a) acquiring a focal distance of the projection lens… based on the focal distance;
	Narikawa does not explicitly disclose acquiring a focal distance of the projection lens of the projector. However, acquiring a focal distance of the projection lens would be obvious to those with ordinary skilled in the art. In that Oshima discloses video display method. Specifically, Oshima teaches identifying focal distance for displaying the first visible light communication image on a screen by projection using a projection lens; and determining, according to the focal distance, a total number of first visible light communication images to be displayed as the first visible light communication image, and in the displaying of the first visible light communication image sequentially after an identification image, the first visible light communication images the total number of which is determined are arranged and displayed on the screen. See, (para.[120]). It would have been therefore obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Narikawa by providing a focal distance of the projection lens as taught by Oshima in order to accurately determine and arrange for display the desired images. 

As to claim 7, the method according to claim 1, further comprising: adjusting a projection position of the projection pattern based on the captured image (Narikawa teaches setting a correction conditions for projecting an image base on the information of the photographed images, Claims 1,19 and 20; pp 7-9).

8 (as amended) see rejection of claim 1 (Narikawa discloses CPU 20, Fig.2; [0051]-[0052]. See Fig.3 disclosed algorithm, and claim 20).

Considering claim 9 (as amended), see the rejection of claim 1. (Narikawa discloses projector 10, a digital camera DC, Fig.1; and CPU 20, Fig.2; para. [0033]).
 
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PMN
March 11, 2022
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422